DISSENTING OPINION BY
KLEIN, J.:
¶ 1 I agree with the majority that there is no automatic expungement of juvenile records if five years have elapsed from the juvenile disposition and the person has no further convictions or adjudications and no criminal actions are pending. 18 Pa.C.S.A. § 9123(a)(3). “Cause shown” is an exception which, if established by the Commonwealth, preempts subsections (l)-(4).
¶ 2 The standard of review then becomes whether the trial judge in this case abused her discretion in finding that the Commonwealth has shown cause why this adjudication should not be expunged. However, I disagree with the majority’s conclusion that there was an abuse of discretion in this case. I believe that the distinguished trial judge, the Honorable Margherita Patti Worthington, was well within her discretion in finding that because of the nature of the crime and the fact that the defendant was less than a year shy of his 18th birthday when the offenses occurred, the Commonwealth did show due cause.
*781¶ 3 If the crime were committed a few months later, then it is clear that there could be no expungement. As Judge Wor-thington noted in her 1925(a) opinion, under Section 780-119 of the Controlled Substance, Drug, Device and Cosmetic Act, 35 P.S. § 780-119(a), even arrests without convictions for the crime committed in the instance case would prohibit an adult from obtaining expungement. This was not just an arrest with a dismissal of charges or a consent decree. There was an adjudication of delinquency based on the possession with intent to deliver drugs. The crime was serious. It involved the possession with intent to deliver a large number of illegal drugs at a school by a 17-year-old.
¶ 4 Therefore, Judge Worthington, after considering the statutory factors, in particular the seriousness of the crime, as well as the fact that an adult charged with this offense is precluded from expungement even if acquitted and that A.B. was less than one year shy of adulthood, properly denied expungement. Whether or not I or any other judge would have made the same determination, such a conclusion was well within Judge Worthington’s discretion in determining that the Commonwealth established cause to deny expungement. Accordingly, I believe the trial judge’s order should be affirmed, and I must respectfully dissent.